DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-8 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. Claim 9 recites a system of using the steps of claim 1, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-9 recites a judicial exception by reciting the limitations of obtaining heart rate from a sensor for a duration and comprising samples wherein each sample is duration between two successive heartbeats, performing analysis and providing a default indicator based on the analysis. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of obtaining heart rate signal from sensors. That is, other than reciting “sensor data”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “obtaining” language, the claim encompasses the user manually 
The mere nominal recitation of a obtaining signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-9 recite a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-9 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. determining percentage of heartbeats missed, using a particular formula, duration of the phase, threshold, processing device, etc., ….) do not amount to significantly more. For example, obtaining signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and identifying an output as a function of calculation is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the additional elements of determining percentage of heartbeats missed, using a particular formula, duration of the phase, threshold, processing device, etc., in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer 

Allowable Subject Matter
Claims 3, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said signal” in line 3. It is unclear if this is the same as the heart rate signal recited in line 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “IBIi” in line 4. It is unclear and confusing what this variable represents and what units are associated with this variable. 
Claim 1 recites the limitation “the sensor” in line 5. It is unclear if this is the same sensor as the heart rate sensor from line 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “rid of possible outliers”. It is unclear and confusing what is being considered to be “possible outlier” and whether the claim is intended to positively recite providing the means or steps to rid the signal of possible outliers. 
Claim 1 recites the limitation “calculation ..of a ratio or (emphasis added) a difference.” It is unclear whether the limitations that follow “or” are required by the claim or not. 
Claim 2 recites the limitation “the default indicator L is representative of a percentage of heartbeats missed by the sensor”. Claim 2 depends directly from claim 1 which recites that L is a function of the ratio or the difference calculated (as recited in claim 1). It is unclear and confusing if the default indicator of claim 2 which is a percentage is intended to replace the limitation of claim 1, or not. 
Claim 3 recites the limitation which appears to require a formula to determine “the default indicator L”. Claim 3 depends directly from claim 1 which previously required that the default indicator L be a function of the ratio. It is unclear whether the limitation of claim 3 is intended to replace/void the limitation of claim 1 or not. Additionally, if the default indicator L is still a function of the ratio, then how does the ratio combine with the equation of claim 3?
Claim 7 recites “min IBIi” in its equation. it is unclear and confusing what is considered to be the minimum IBIi. Clarification is respectfully requested.
Dependent claims 2-9 are rejected for depending on rejected claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20170172443A1 granted to Logier et al. (hereinafter “Logier”).
Regarding claim 1, Logier discloses a method of estimation, by means of an electronic processing device (e.g. abstract, Fig. 1, para 0041, ECG signal using electrodes 1 and monitor 2 and electronic means 3 for processing the ECG signal), of the quality of a heart rate signal delivered by a heart rate sensor during an acquisition phase of duration W (para 0017, controlling the quality of the RR series), said signal being delivered rid of possible outliers (para 0067-0069 discussing filtering, detecting and replacing incorrect successive RR) and comprising a sequence of N samples IBIi each having a value representative of a duration between two discussing the number of samples collected versus the number of the samples that were reconstructed are used to determine the quality when compared against a threshold) or a difference between duration W of the acquisition phase and the sum of the values of the samples IBI of the signal (note: does not appear to be required by the claim), and a step of delivery of a default indicator L which is a function of this ratio or of this difference (para 0077-0082 discussing calculating a NivQual quality index).  

Regarding claim 2, Logier discloses the method according to claim 1, wherein the default indicator L is representative of a percentage of heartbeats missed by the sensor during the acquisition phase  (para 0077-0082 nbPertub is the number of reconstructed intervals and therefore is representative of the number of missed heartbeats).


Regarding claim 5, Logier discloses the method of claim 1, further comprising a step of comparison of default indicator L with a predefined threshold TH and a step of decision, based on the result of the comparison, to take into account or not the heart rate signal (para 0026, 0033 “to control the quality of this RR series”; preset value, threshold 1; paras 0093-0098 discussing additional thresholds. It is understood that the data can be decided to be low on quality based on the determination of Logier using the mentioned threshold).  

Regarding claim 9, Logier discloses a system (para 0034) comprising a heart rate sensor (fig. ECG electrodes) and an electronic processing device (Fig. 1, “processing unit 3”), the electronic processing device being configured to implement a method of estimation of the quality of a heart rate signal delivered by the sensor according to claim 1 (see claim 1).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 2017172443A1 granted to Logier et al. (hereinafter “Logier”). 

 Regarding claim 4, Logier discloses the method of claim 1, but fails to explicitly disclose wherein the duration W of the acquisition phase is in the range from 20 to 120 seconds. Logier discloses capturing data for a main time window for n seconds (para 0074, fig. 3) which occurs in real time (para 0032). Therefore it is understood that the length of time could fall within the range recited above. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Regarding claim 6, Logier discloses the method according to claim 5, wherein, during the decision step, the heart rate signal is taken into account only if default indicator L is smaller than threshold TH (para 0078, although Logier recites the higher the better, it is understood that scaling could be chosen to be the opposite, i.e., the smaller the value the better). 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792